    


THIRTEENTH AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT AGREEMENT


This Thirteenth Amendment to Amended and Restated Revolving Credit Agreement
(herein, the “Amendment”) is entered into as of December 14, 2018, by and among
World Acceptance Corporation, a South Carolina corporation (the “Borrower”),
Wells Fargo Bank, National Association together with the other financial
institutions a party hereto (the “Lenders”) and Wells Fargo Bank, National
Association, as Administrative Agent and Collateral Agent for the Lenders (the
“Administrative Agent”).
PRELIMINARY STATEMENTS
A.The Borrower, the Lenders, and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit Agreement, dated as of September
17, 2010, as amended (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
B.    The Borrower has requested that the Lenders agree to make certain
amendments to the Credit Agreement, and the Lenders are willing to do so under
the terms and conditions set forth in this Amendment.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
SECTION 1.    AMENDMENTS.
Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
1.1.    The introductory portion of Section 2.14 of the Credit Agreement
(Accordion Facility) shall be amended and restated as follows:
Section 2.14    Accordion Facility. Subject to the terms and conditions set
forth herein below, the Borrower shall have a right at any time to increase the
aggregate amount of the Commitment (the “Accordion Increase”) in an amount
acceptable to the Administrative Agent in its commercially reasonable
discretion; provided, however, that the aggregate amount of the Accordion
Increase shall not result in the aggregate amount of the Commitment to exceed
$600,000,000. The following additional terms and conditions shall apply to the
Accordion Increase:
1.2.    The following definitions in Section 5.1 of the Credit Agreement
(Definitions) shall be amended and restated as follows:
“Applicable Margin” means (a) initially 4.00% per annum and (b) commencing with
the Administrative Agent’s receipt of the monthly financial statements and other
documentation and reports required pursuant to Section 8.20 of this Agreement
for the calendar month ending December 31, 2018 the following percentage as set
forth in the matrix below (no downward rate adjustment being permitted if an
Event of Default or Default is outstanding):




--------------------------------------------------------------------------------





EBITDA Ratio
Applicable Margin
Greater than 6.0 to 1.0
3.00%
Greater than 5.50 to 1.0 but less than or equal to 6.0 to 1.0
3.50%
Less than or equal to 5.50 to 1.0
4.00%



For purposes of the foregoing (i) the Applicable Margin shall be adjusted
monthly in accordance with the matrix above, based upon the Administrative
Agent’s receipt of monthly financial statements and other documentation and
reports required pursuant to Section 8.20 of this Agreement, and effective the
first (1st) day of the month of the delivery of such financial statements and
other documentation and reports and (ii) if Borrowers fail to timely deliver the
applicable financial statements, documentation and reports or any other Event of
Default then exists, then at the Administrative Agent’s option, the Applicable
Margin will be increased to the highest rate of interest pursuant to the above
matrix, which rate of interest shall continue in effect until the applicable
financial statements are delivered. In the event that any financial statement,
covenant compliance certificate, documentation and reports delivered pursuant to
Section 8.20 of this Agreement is shown to be inaccurate (regardless of whether
this Agreement is in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, and only in such case, then Borrowers
shall immediately (i) deliver to the Administrative Agent a corrected covenant
compliance certificate for such Applicable Period, (ii) determine the Applicable
Margin for such Applicable Period based upon the corrected covenant compliance
certificate, and (iii) pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.
1.3.    The following new definitions are added to Section 5.1 of the Credit
Agreement (Definitions):
“Consolidated EBITDA Ratio Net Income” for any period Consolidated Net Income
before payments of interest, taxes, depreciation, amortization and non-cash
share based compensation expenses, but excluding in any event:
(a)        any gains or losses on the sale or other disposition of investments
or fixed or capital assets, and any taxes on such excluded gains and any tax
deductions or credits on account of any such excluded losses;
(b)    the proceeds of any life insurance policy;
(c)    net earnings and losses of any Restricted Subsidiary accrued prior to the
date it became a Restricted Subsidiary;




--------------------------------------------------------------------------------





(d)    net earnings and losses of any Person (other than a Restricted
Subsidiary), substantially all the assets of which have been acquired in any
manner, realized by such other Person prior to the date of such acquisition;
(e)    net earnings and losses of any Person (other than a Restricted
Subsidiary) with which the Borrower or a Restricted Subsidiary shall have
consolidated or which shall have merged into or with the Borrower or a
Restricted Subsidiary prior to the date of such consolidation or merger;
(f)    net earnings of any Unrestricted Subsidiary or other business entity
(other than a Restricted Subsidiary) in which the Borrower or any Restricted
Subsidiary has an ownership interest unless such net earnings shall have
actually been received by the Borrower or such Restricted Subsidiary in the form
of cash distributions;
(g)    any portion of the net earnings of any Restricted Subsidiary (other than
the Insurance Subsidiary) which for any reason is unavailable for payment of
dividends to the Borrower or any other Restricted Subsidiary;
(h)    earnings resulting from any reappraisal, revaluation or write‑up of
assets;
(i)    any deferred or other credit representing any excess of the equity in any
Subsidiary at the date of acquisition thereof over the amount invested in such
Subsidiary;
(j)    any gain arising from the acquisition of any Securities of the Borrower
or any Restricted Subsidiary;
(k)    any reversal of any contingency reserve, except to the extent that
provision for such contingency reserve shall have been made from income arising
during such period;
(l)    any portion of the net earnings of the Insurance Subsidiary in excess of
$500,000 (on a cumulative basis) which has not actually been distributed to the
Borrower in the form of cash;
(m)        the excess, if any, of (A) net charge‑offs of the Borrower and its
Restricted Subsidiaries over the twelve‑month period ending with such date over
(B) provision for loan losses of the Borrower and its Restricted Subsidiaries
over the twelve-month period ending with such date; and
(o)        Receivables 180 days or more contractually past due (unless reserved
for by the Borrower).


“EBITDA Ratio” means the ratio of (a) Consolidated EBITDA Ratio Net Income
during such period, to (b) all Interest Charges on all Indebtedness of the
Borrower and its Restricted Subsidiaries during such period, as calculated on a
rolling twelve (12) month basis and in accordance with GAAP.




--------------------------------------------------------------------------------





1.4.    Section 5.3 of the Credit Agreement (Change in Accounting Principles)
shall be amended and restated as follows:
Section 5.3    Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.6 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, pricing grid, standard or term found in this Agreement,
either the Borrower or the Required Lenders may by notice to the Lenders and the
Borrower, respectively, require that the Lenders and the Borrower negotiate in
good faith to amend such covenants, pricing grid, standards, and terms so as
equitably to reflect such change in accounting principles, with the desired
result being that the criteria for evaluating the financial condition of the
Borrower and its Subsidiaries shall be the same as if such change had not been
made. No delay by the Borrower or the Required Lenders in requiring such
negotiation shall limit their right to so require such a negotiation at any time
after such a change in accounting principles. Until any such covenant, pricing
grid, standard, or term is amended in accordance with this Section 5.3,
financial covenants shall be computed and determined in accordance with GAAP in
effect prior to such change in accounting principles. Without limiting the
generality of the foregoing, the Borrower shall neither be deemed to be in
compliance with any financial covenant hereunder nor out of compliance with any
financial covenant hereunder if such state of compliance or noncompliance, as
the case may be, would not exist but for the occurrence of a change in
accounting principles after the date hereof. The Borrower covenants and agrees
with the Lenders that whether or not the Borrower may at any time adopt
Accounting Standards Codification 825 or account for assets and liabilities
acquired in an acquisition on a fair value basis pursuant to Accounting
Standards Codification 805, all determinations of compliance with the terms and
conditions of this Agreement shall be made on the basis that the Borrower has
not adopted Accounting Standards Codification 825 or Accounting Standards
Codification 805.
1.5.    The following new Section 8.20(o) is added to the Credit Agreement
(Monthly Statements):
(o)    Monthly Statements. As soon as available and in any event within 25 days
after the end of each calendar month of each fiscal year, a copy of:
(1)    consolidated balance sheets of the Borrower and its Restricted
Subsidiaries as of the close of such calendar month and, in the case of the
consolidated balance sheets, setting forth in comparative form the amount for
the corresponding period of the preceding fiscal year, and
(2)    consolidated statements of income and retained earnings of the Borrower
and its Restricted Subsidiaries for the portion of the fiscal year ending with
such calendar month and, in the case of the consolidated statements of income
and retained earnings, setting forth in comparative form the amount for the
corresponding period of the preceding fiscal year,


all in reasonable detail and certified as complete and correct, by an authorized
financial officer of the Borrower.


SECTION 2.    CONDITIONS PRECEDENT.




--------------------------------------------------------------------------------





The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent (the date on which the following conditions
precedent have been satisfied being referred to herein as the “Effective Date”):
2.1.    The Borrower and the Lenders, shall have executed and delivered this
Amendment to the Administrative Agent.
2.2.    The Restricted Subsidiaries parties to the Subsidiary Guaranty Agreement
shall have executed and delivered to the Administrative Agent their consent to
this Amendment in the form set forth below.
2.3.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
SECTION 3.    REPRESENTATIONS.
In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Administrative Agent, the Collateral Agent,
and the Lenders that as of the date hereof, (a) the representations and
warranties set forth in Section 6 of the Credit Agreement and in the other Loan
Documents are and shall be and remain true and correct (except that the
representations contained in Section 6.6 shall be deemed to refer to the most
recent financial statements of the Borrower delivered to the Agent) and (b) the
Borrower and the Restricted Subsidiaries are in compliance with the terms and
conditions of the Credit Agreement and the other Loan Documents and no Default
or Event of Default exists or shall result after giving effect to this
Amendment.
SECTION 4.    MISCELLANEOUS.
4.1.    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.
4.2.    The Borrower heretofore executed and delivered, among other things, the
Company Security Agreement and hereby acknowledges and agrees that the security
interests and liens created and provided for therein secure the payment and
performance of the Obligations under the Credit Agreement as amended hereby,
which are entitled to all of the benefits and privileges set forth therein.
Without limiting the foregoing, the Borrower acknowledges that the “Secured
Indebtedness” as defined in, and secured by the Collateral pursuant to, the
Company Security Agreement shall be deemed amended to include all “Obligations”
as defined in the Credit Agreement as amended hereby.
4.3.    The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment and the other instruments
and documents to be executed and delivered in connection herewith, including the
fees and expenses of counsel for the Administrative Agent.
4.4.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of a
Portable Document Format File (also known as an “PDF” file) shall be effective
as delivery of a manually executed counterpart hereof. This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
Illinois (without regard to principles of conflicts of laws).
[SIGNATURE PAGES TO FOLLOW]




--------------------------------------------------------------------------------








This Amendment is entered into as of the date and year first above written.
 
WORLD ACCEPTANCE CORPORATION
 
 
 
By
________________________________
 







Accepted and agreed to:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Administrative Agent and Collateral Agent
 
 
 
By
________________________________
 
   William M. Laird, Senior Vice President
 
 
 
 









--------------------------------------------------------------------------------





 
BANK OF AMERICA, N.A.
 
 
 
 
 
By
 
 
Name
 
Title
 
 
 
BANK OF MONTREAL




By _______________________________
     Name
     Title
 
 
 
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION
 
 
 
 
 
By
 
 
Name
 
Title
 
 
 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION
 
 
 
 
 
By
         
 
Name
Title
 


BANK UNITED, N.A.
 
 
 
 
 
By __________________________________
 
Name
 
Title
 
 













--------------------------------------------------------------------------------






ACKNOWLEDGMENT AND CONSENT
Each of the undersigned is a Restricted Subsidiary of World Acceptance
Corporation who has executed and delivered to the Collateral Agent, the
Administrative Agent, and the Lenders the Subsidiary Guaranty Agreement and the
Subsidiary Security Agreement. Each of the undersigned hereby acknowledges and
consents to the Thirteenth Amendment to Amended and Restated Revolving Credit
Agreement set forth above (the “Amendment”) and confirms that the Loan Documents
executed by it, and all of its obligations thereunder, remain in full force and
effect, and that the security interests and liens created and provided for
therein continue to secure the payment and performance of the Obligations of the
Borrower under the Credit Agreement after giving effect to the Amendment.
Dated as December 14, 2018.
[SIGNATURE PAGE TO ACKNOWLEDGMENT AND CONSENT TO FOLLOW]






--------------------------------------------------------------------------------






Each of the undersigned acknowledges that the Collateral Agent, the
Administrative Agent, and the Lenders are relying on the foregoing in entering
into the Amendment.
 
World Acceptance Corporation of Alabama
 
World Acceptance Corporation of Missouri
 
World Finance Corporation of Georgia
 
World Finance Corporation of Louisiana
 
World Acceptance Corporation of Oklahoma, Inc.
 
World Finance Company of South Carolina, LLC
 
World Finance Corporation of Tennessee
 
WFC of South Carolina, Inc.
 
World Finance Corporation of Illinois
 
World Finance Corporation of New Mexico
 
World Finance Company of Kentucky LLC
 
World Finance Corporation of Colorado
 
World Finance Corporation of Wisconsin
 
WFC Services, Inc.
 
World Finance Corporation of Texas
 
World Finance Corporation of Indiana, LLC
 
World Finance Corporation of Mississippi, LLC
 
World Finance Corporation of Idaho, LLC



 
By
 
 
Name
 
Title


 
WFC Limited Partnership
 
 
 
By WFC of South Carolina, Inc.,
 
as sole general partner


 
By
 
 
Name
Title
 
 





